

115 S1634 IS: Used Car Safety Recall Repair Act
U.S. Senate
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1634IN THE SENATE OF THE UNITED STATESJuly 26, 2017Mr. Blumenthal (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require auto dealers to fix outstanding safety recalls before selling or leasing a used
			 passenger motor vehicle.
	
 1.Short titleThis Act may be cited as the Used Car Safety Recall Repair Act. 2.Used passenger motor vehicle consumer protectionSection 30120 of title 49, United States Code, is amended by adding at the end the following:
			
 (k)Limitation on sale or lease of used passenger motor vehicles(1)Except as provided under paragraphs (2) and (4), a dealer may not sell or lease a used passenger motor vehicle until after any defect or noncompliance determined under section 30118 with respect to the vehicle has been remedied.
 (2)Paragraph (1) shall not apply if— (A)the recall information regarding the used passenger motor vehicle—
 (i)was not available at the time of sale or lease using the means established by the Secretary under section 31301 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note); and
 (ii)was not available on the manufacturer’s website; or (B)notification of the defect or noncompliance is required under section 30118(b), but enforcement of the order is set aside in a civil action to which section 30121(d) applies.
 (3)Notwithstanding section 30102(a)(1), in this subsection— (A)the term dealer means a person that has sold at least 10 motor vehicles to one or more consumers during the most recent 12-month period; and
 (B)the term used passenger motor vehicle means a motor vehicle that has previously been purchased other than for resale. (4)By rule, the Secretary may exempt the auctioning of a used passenger motor vehicle to dealers from the requirements under paragraph (1) if such exemption does not harm public safety..
 3.Effective dateThis Act shall take effect on that date that is 18 months after the date of the enactment of this Act.